455 F.2d 979
Jerry Dale MATHIS, Petitioner-Appellant,v.E. B. CALDWELL, Warden, Georgia State Prison, Respondent-Appellee.
No. 71-2607 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 1, 1972.

Jerry Dale Mathis, pro se.
Arthur K. Bolton, Atty. Gen., of Ga., Dorothy T. Beasley, Harold N. Hill, Jr., Courtney Wilder Stanton, Atlanta, Ga., for respondent-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
On the basis of our decision in Smith v. Smith, 5th Cir. 1971, 454 F.2d 572, the judgment of the district court is reversed and the cause is remanded for a new trial.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I